        Case 3:15-cv-01857-SI      Document 313   Filed 05/30/19   Page 1 of 6




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
 on behalf of a class of others similarly
 situated,                                Joint motion to extend the briefing
                                          schedule on ViSalus’ motion to
                    Plaintiff,            decertify

                  v.

 VISALUS, INC.,
 a Nevada corporation,

                    Defendant.
        Case 3:15-cv-01857-SI      Document 313      Filed 05/30/19   Page 2 of 6




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class
           Case 3:15-cv-01857-SI             Document 313          Filed 05/30/19   Page 3 of 6




                                       LR 7.1 CERTIFICATION

        The undersigned counsel certify that they have conferred and jointly agree to the

relief requested herein.

                                             JOINT MOTION

        Plaintiff Lori Wakefield (“Plaintiff”) and Defendant ViSalus, Inc. (“Defendant”)

jointly move the Court to extend the deadline for Plaintiff to respond to ViSalus’ Motion

to Decertify the Class (Dkt. 306), from May 31, 2019 until June 3, 2019, and for a

corresponding three-day extension for Defendant to file its reply, from June 14, 2019

until June 17, 2019. In support of their joint request, the parties state as follows:

        1.       During a telephone conference on April 22, 2019, the Court ordered

Defendant to file its motion to decertify the class by May 17, 2019, Plaintiff to file her

response by May 31, 2019, and Defendant to file its reply by June 14, 2019 (Dkt. 292).

        2.       On May 17, 2019, Defendant filed its Motion to Decertify the Class (Dkt.

306).

        3.       On May 30, 2019, Plaintiff requested that Defendant agree to a three-day

extension on Plaintiff’s Response to Defendant’s Motion to Decertify the Class (to

Monday, June 3, 2019). Plaintiff stated that she would agree to a reciprocal three-day

extension on Defendant’s Reply (to Monday, June 17, 2019). Defendant agreed.

        4.       Good cause exists for the requested extension. Plaintiff has been working

diligently to prepare her response, which requires the additional time to address the

numerous issues raised in Defendant’s motion. This extension will not impact other

existing deadlines. This extension is not sought for purposes of delay.

                                                         1
Joint motion to extend the briefing schedule on ViSalus’ motion to decertify
           Case 3:15-cv-01857-SI             Document 313          Filed 05/30/19   Page 4 of 6




        NOW THEREFORE, Plaintiff Lori Wakefield and Defendant ViSalus, Inc.

respectfully and jointly request that the Court enter an Order (i) extending the May 31,

2019 deadline for Plaintiff to file her response to Defendant’s motion to decertify until

June 3, 2019, and (ii) extending the June 14, 2019 deadline for Defendant to file its reply

until June 17, 2019.

                                                              Respectfully submitted,

Date: May 30, 2019                                            By: /s/ Jonas Jacobson

                                                              DOVEL & LUNER, LLP
                                                              Simon Franzini, Cal. Bar #287631*
                                                              simon@dovel.com
                                                              Gregory S. Dovel, Cal. Bar #135387*
                                                              greg@dovel.com
                                                              Jonas Jacobson, Cal. Bar #269912*
                                                              jonas@dovel.com
                                                              201 Santa Monica Blvd., Suite 600
                                                              Santa Monica, California 90401
                                                              Tel: (310) 656-7066
                                                              Fax: (310) 656-7069

                                                              EDELSON PC
                                                              Rafey S. Balabanian, ILB #6285687*
                                                              rbalabanian@edelson.com
                                                              Eve-Lynn J. Rapp, ILB #6300632*
                                                              erapp@edelson.com
                                                              Lily E. Hough, SBN #315277*
                                                              lhough@edelson.com
                                                              123 Townsend Street, Suite 100
                                                              San Francisco, California 94107
                                                              Tel: (415) 212-9300
                                                              Fax: (415) 373-9435

                                                              FORUM LAW GROUP
                                                              Scott F. Kocher, OSB #015088
                                                              Stephen J. Voorhees, OSB #150595
                                                              811 S.W. Naito Parkway, Suite 420
                                                              Portland, Oregon 97204
                                                         2
Joint motion to extend the briefing schedule on ViSalus’ motion to decertify
           Case 3:15-cv-01857-SI             Document 313          Filed 05/30/19   Page 5 of 6




                                                              Tel/Fax: (503) 445-2120

                                                              * admitted pro hac vice

                                                              Attorneys for Plaintiff Wakefield and the
                                                              Certified Class


Date: May 30, 2019                                            By: /s/ John O’Neal

                                                              MANATT, PHELPS & PHILLIPS LLP
                                                              John W. McGuinness*
                                                              jmcguinness@manatt.com
                                                              11355 W. Olympic Blvd
                                                              Los Angeles, CA 90064
                                                              Telephone: 310.312.4000
                                                              Facsimile: 310.312.4224

                                                              MILLER NASH GRAHAM & DUNN
                                                              LLP
                                                              Joshua M. Sasaki, P.C., OSB No. 964182
                                                              josh.sasaki@millernash.com
                                                              Nicholas H. Pyle, OSB No. 165175
                                                              nicholas.pyle@millernash.com
                                                              3400 U.S. Bancorp Tower
                                                              111 S.W. Fifth Avenue
                                                              Portland, Oregon 97204
                                                              Telephone: 503.224.5858
                                                              Facsimile: 503.224.0155

                                                              QUARLES & BRADY LLP
                                                              John Maston O’Neal*
                                                              john.oneal@quarles.com
                                                              Zachary S. Foster*
                                                              zachary.foster@quarles.com
                                                              Two N. Central Avenue
                                                              One Renaissance Square
                                                              Phoenix, Arizona 85004-2391
                                                              Telephone: 602.229.5200
                                                              Facsimile: 602.229.5690

                                                              * admitted pro hac vice

                                                         3
Joint motion to extend the briefing schedule on ViSalus’ motion to decertify
           Case 3:15-cv-01857-SI             Document 313          Filed 05/30/19   Page 6 of 6




                                                              Attorneys for Defendant ViSalus, Inc.




                                                         4
Joint motion to extend the briefing schedule on ViSalus’ motion to decertify
